t c memo united_states tax_court brian m polowniak petitioner v commissioner of internal revenue respondent docket nos filed date harry charles for petitioner blaine c holiday and wesley j wong for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioner a notice_of_deficiency for determining a total deficiency in federal income and excise_tax of dollar_figure additions to tax under sec_6651 and of all section references are to the internal_revenue_code code in effect for the tax years at issue and all rule references are to the tax_court rules of continued dollar_figure and dollar_figure respectively and an enhanced accuracy-related_penalty under sec_6662a of dollar_figure also on date respondent issued to petitioner a notice_of_deficiency for determining a total deficiency in federal income and excise_tax of dollar_figure additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and an enhanced accuracy-related_penalty under sec_6662a of dollar_figure petitioner seeks redetermination of the deficiencies penalties and additions to tax for and in his answering brief respondent concedes that petitioner is entitled to a deduction for an additional dollar_figure in travel_expenses previously disallowed for respondent also concedes that petitioner is not liable for an enhanced accuracy-related_penalty under sec_6662a for the remaining issues for decision are whether petitioner is liable for excise_tax on excess_contributions to a roth_ira under sec_4973 for and whether petitioner’s wholly owned subchapter_s_corporation solution strategies inc strategies had additional gross_receipts of dollar_figure for continued practice and procedure unless otherwise indicated whether strategies is entitled to business_expense deductions for meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively and travel_expenses of dollar_figure for whether petitioner is liable for additions to tax under sec_6651 for failure_to_file forms additional taxes on qualified_plans including iras and other tax-favored accounts for and whether petitioner is liable for additions to tax under sec_6651 for failure to timely pay the above-stated liabilities for and and whether petitioner is liable for an enhanced accuracy-related_penalty under sec_6662a for an understatement attributable to a listed_transaction for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioner resided in michigan when his petitions were filed i background petitioner has an advanced degree in business and over years of sales and marketing experience with fortune companies petitioner has worked at proctor gamble and johnson johnson and previously was the north american president of kimberly services from to he was an independent_contractor providing consulting services to miller heiman mh a company that trains sales professionals in while still contracting with mh petitioner formed strategies to consult in areas of business strategy development that included global growth focus sales strategy and global customer development strategies offered several of the services petitioner had previously provided to mh customers strategies was incorporated in the state of missouri and elected to be a subchapter_s_corporation petitioner was the sole shareholder officer and director of strategies throughout strategies’ existence petitioner was the only person who provided consulting services on the company’s behalf in delphi automotive systems delphi a global automotive parts supplier awarded a dollar_figure contract to strategies for petitioner’s consulting services petitioner traveled extensively for delphi with multiple business trips to europe asia and south america in service of this contract ii roth_ira formation in petitioner’s financial adviser suggested that petitioner meet with an attorney who promoted the use of roth iras and privately owned roth_ira corporations pirac in a pirac arrangement an individual’s new roth_ira would purchase the stock of a new corporation in most arrangements the pirac would then engage in transactions with the individual’s preexisting business which was typically a pass-through entity such as strategies a wholly owned s_corporation petitioner decided to participate in one of these pirac arrangements and as a result petitioner’s then attorney incorporated bevco investments inc bevco on date bevco adopted a taxable_year ending january and named petitioner as its registered agent from its incorporation to its dissolution in petitioner in addition to being its registered agent served as bevco’s sole officer director and employee on date petitioner formed a new roth_ira at first regional bank’s trust administrative services corp tasc petitioner made an initial contribution of dollar_figure to his roth_ira to facilitate the pirac arrangement petitioner directed his roth_ira to purchase of bevco’s stock in date bevco as a c_corporation chose a january taxable yearend versus a calendar yearend a fiscal yearend corporation reports on form_1120 u s_corporation income_tax return reflecting the first month of its taxable_year bevco used the form corresponding with its taxable_year beginning ie tax_year beginning date and ending date was reported on form_1120 for calendar_year this stock was the entirety of the class a voting_stock bevco issued the remaining of stock was class b nonvoting_stock and was subscribed to petitioner’s administrative assistant an independent_contractor who had provided services to strategies since its organization in around the same time petitioner’s then wife also formed a new roth_ira at tasc her initial contribution was dollar_figure and shortly after formation she directed her roth_ira to invest the funds in bevco following that investment petitioner transferred ownership of bevco’s class a stock from his roth_ira to his then wife’s roth_ira and was given a retroactive effective date for the purchase petitioner’s administrative assistant’ sec_2 ownership_interest did not change following the setup and purchase of bevco by the roth iras petitioner’s wholly owned s_corporation strategies and bevco entered into a subcontracting agreement for petitioner’s consulting services this agreement was given a retroactive effective date of date with an original term of months the agreement provided that strategies would pay bevco of the revenue it received from its anticipated consulting contract with delphi in exchange for this payment bevco was expected to provide certain specified services for strategies which would be provided personally by petitioner these services were enumerated as follows propose worldwide structure changes for six divisions of delphi create business planning models to include forecasting and pricing models hire and appoint sales leadership positions and build business strategies for delphi to implement with worldwide customers this was the only contract ever executed between bevco and strategies delphi was never informed of this subcontracting agreement before strategies made payments under the contract petitioner’s accountant suggested that research be reviewed to verify the propriety of disclosing excess_contributions made to petitioner’s roth_ira to capitalize bevco but no form_5329 was filed on date strategies made its first payment to bevco of dollar_figure later in an additional dollar_figure was transferred from strategies to bevco which was recorded on bevco’s books as a loan from strategies throughout its existence bevco’s only source of revenue was deposits made to it by strategies and returns on the investments made within bevco’s accounts bevco never had an address email account or phone number assigned to it and petitioner’s administrative assistant who was given of bevco’s stock never worked on behalf of bevco additional deposits to and withdrawals from bevco’s checking account were identified in financial statements as petitioner’s inheritance u s dept of ag payments bevco’s investment account deposits and miscellaneous loans to and from petitioner at the end of delphi awarded another contract to strategies and petitioner in date petitioner’s consultants suggested electing the accrual_method of accounting for bevco and eliminating the strategies subcontract with bevco for the parties thought that an election under revproc_71_21 1971_2_cb_549 would allow bevco to defer its revenue until it was earned because bevco’s fiscal yearend was january any payments received before date would not be reported until the fiscal yearend of date attached to bevco’ sec_2002 form_1120 was an election under revproc_71_21 supra to defer prepaid_income until it was earned the election was signed by petitioner as president of bevco and attached to a return received by the internal_revenue_service irs on date on date strategies transferred dollar_figure the entire delphi contract payment into bevco’s checking account the following year on date strategies transferred an additional dollar_figure the entire delphi contract payment into bevco’s checking account delphi expected petitioner to personally perform the consulting services and strategies did not inform delphi that any of the services under the contracts would be performed by an independent_contractor or by any other employee of strategies at some point in bevco at petitioner’s direction purchased petitioner’s administrative assistant’ sec_2 interest in the company all class b nonvoting_stock for dollar_figure on date petitioner filed a petition for divorce from his then wife as part of petitioner’s divorce settlement he was awarded all of his wife’s roth ira’s shares in bevco under the separation agreement filed on date at the end of petitioner’s roth_ira owned of bevco tasc filed forms ira contribution information for petitioner’s roth_ira for and showing the value of petitioner’s roth_ira equaling petitioner’s initial contribution of dollar_figure following petitioner’s divorce the form_5498 for reflected a value of dollar_figure--the combined value of petitioner’s dollar_figure initial contribution and his wife’s initial dollar_figure contribution to her roth_ira which was subsequently invested in bevco bevco’s purchase of all of the class b nonvoting_stock for dollar_figure was not reflected in the value of petitioner’s roth_ira the termination of bevco on date had no effect on the relationship between petitioner and delphi petitioner continued to bevco investments inc retirement trust wholly funded by bevco was also terminated and it distributed its entire balance of dollar_figure to petitioner its sole participant the distribution was reported on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for perform all of the remaining services that strategies was obligated to provide to delphi iii bevco’s tax reporting bevco was incorporated on date for its first full year of tax reporting on a form_1120 for a year beginning date and ending date bevco reported gross_receipts of dollar_figure and total assets of dollar_figure on a form_1120 for a year beginning date and ending date bevco reported gross_receipts of dollar_figure and total assets of dollar_figure on a form_1120 for a year beginning date and ending date bevco reported gross_receipts of dollar_figure and total assets of dollar_figure petitioner’s form sec_1040 u s individual_income_tax_return filed during the same income_tax years as bevco’s returns did not report any additional tax on iras or other qualified_plans nor did they include forms disclosing excess_contributions respondent issued a notice_of_deficiency to bevco for for its tax_year ending date bevco did not file a petition with this court contesting the notice_of_deficiency and the deficiency was subsequently assessed iv strategies’ tax reporting during the years at issue strategies filed a form_1120s u s income_tax return for an s_corporation on which it did not report any income it received from the delphi contract or any gross_receipts it reported total deductions of dollar_figure including travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure and a small amount of cancellation_of_indebtedness_income for a net_loss of dollar_figure as sole shareholder petitioner reported strategies’ net_loss of dollar_figure on a schedule e supplemental income and loss attached to his form_1040 for strategies filed a form 1120x amended u s_corporation income_tax return reporting dollar_figure in gross_receipts and total deductions of dollar_figure including travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure for a net profit of dollar_figure petitioner reported strategies’ income of dollar_figure on a schedule e attached to his form_1040 v notices of deficiency on date respondent issued a notice_of_deficiency to petitioner for respondent determined that strategies had failed to report income it the notice_of_deficiency for was issued for the joint tax_return of petitioner and his ex-wife his ex-wife requested relief from joint_and_several continued received from delphi for its annual consulting contract of dollar_figure respondent also disallowed dollar_figure of strategies’ reported deductions for meals and entertainment_expenses respondent did however determine that petitioner was entitled to deduct an additional dollar_figure in travel_expenses these adjustments led to an increase in petitioner’s schedule e income of dollar_figure for in addition to income_tax determinations respondent determined in the notice that petitioner was liable for excise_tax under sec_4973 for excess_contributions to his roth_ira sec_4973 provides for a excise_tax on the total amount of excess_contributions remaining in a roth_ira on a yearly basis so respondent included in the deficiency the cumulative excess_contributions from petitioner’s previous tax_year as well as the notice_of_deficiency used the gross_receipts reported on bevco’s form_1120 to measure the excess_contribution amount and then determined that petitioner was liable for dollar_figure in excise_tax under sec_4973 on the following amounts bevco’s gross_receipts of dollar_figure for its taxable_year ending date reported on it sec_2002 form_1120 and bevco’s current fiscal_year gross_receipts of dollar_figure for continued liability under sec_6015 c and f before the notice_of_deficiency for was issued but the irs’ determination was not reflected in the notice its taxable_year ending date reported on its form_1120 but less the allowable roth_ira contribution amount for on date respondent also issued a notice_of_deficiency to petitioner for respondent disallowed deductions for strategies’ reported travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure these adjustments led to an increase in petitioner’s schedule e income of dollar_figure for respondent also determined that petitioner was liable for excise_tax under sec_4973 because sec_4973 provides for a excise_tax on the total amount of excess_contributions remaining in a roth_ira on a yearly basis respondent included the cumulative excess_contributions from petitioner’s previous tax years and as well as the notice_of_deficiency again used the gross_receipts reported on bevco’s form_1120 to measure the excess_contribution amount and then determined that petitioner was liable for dollar_figure in excise_tax under sec_4973 on the following amounts bevco’s gross_receipts of dollar_figure for its taxable_year ending date reported on it sec_2002 form_1120 bevco’s gross_receipts of dollar_figure for its taxable_year ending date reported on its form_1120 and bevco’s gross_receipts of dollar_figure for its taxable_year ending date reported on its form_1120 but less the allowable roth_ira contribution amount for in addition respondent determined in both notices of deficiency that petitioner failed to file form_5329 to report the excess_contributions either to a roth_ira or prior year excess_contributions in his roth_ira respondent determined that petitioner failed to file form_5329 either as an attachment to his income_tax return or separately and was therefore liable for additions to tax under sec_6651 for failure to timely file and sec_6651 for failure to timely pay respondent also determined petitioner failed to attach to his income_tax return any forms reportable_transaction_disclosure_statement and determined enhanced accuracy-related_penalties under sec_6662a for understatements attributable to listed transactions petitioner timely filed the petitions in these consolidated cases i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 in certain circumstances sec_7491 may shift the burden_of_proof on factual issues that affect the taxpayer’s tax_liability for any_tax imposed by subtitle a or b to the commissioner sec_7491 however sec_7491 is inapplicable to excise_tax liabilities which are imposed under subtitle d of the code see 137_tc_8 repetto v commissioner tcmemo_2012_168 to shift the burden_of_proof with respect to income_tax deficiencies a taxpayer must introduce credible_evidence regarding relevant factual issues and have complied with all relevant substantiation requirements complied with all relevant record keeping requirements and cooperated with reasonable requests by the commissioner for meetings interviews witnesses documents and information sec_7491 and credible_evidence is evidence that after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 petitioner has not alleged at any point that the burden_of_proof should shift to respondent in these cases furthermore petitioner has failed to show that he has substantiated each item at issue and produced all required records with respect to these issues additionally sec_7491 is inapplicable to the excise_tax liability respondent determined under sec_4973 accordingly petitioner bears the burden_of_proof with respect to both the income and excise_tax deficiencies at issue in these cases see paschall v commissioner t c pincite ii excess_contributions to roth iras a roth iras and sec_4973 congress authorized the roth_ira a type of individual_retirement_account with the enactment of sec_408a in the taxpayer_relief_act_of_1997 pub_l_no sec_301 sec_111 stat pincite the distinguishing feature of a roth_ira is the timing of the tax_benefit the contributions to a roth_ira are not tax deductible but all earnings accumulate tax free and all qualified distributions from such an account are also tax free see sec_408a c d 133_tc_202 aff’d 679_f3d_1109 9th cir roth iras are designed to ensure that the taxpayer includes in income the amounts the taxpayer contributes to the retirement account because of the significant tax benefits provided by roth iras and the potential for abuse congress enacted certain restrictions with respect to their implementation see sec_408a a taxpayer’s total annual contribution to a roth_ira is effectively limited by sec_408a and sec_408a sets a maximum contribution limit based on the maximum allowable deduction for traditional_ira contributions under sec_219 and sec_408a provides that the maximum annual contribution limit is phased out according to a taxpayer’s modified_adjusted_gross_income agi although the code does not prohibit contributions above the amount allowed by sec_408a subject_to its internal limitations sec_4973 imposes for each taxable_year an excise_tax of for excess_contributions computed on the lesser_of the amount of the excess_contribution and the value of the account as of the end of the taxable_year see sec_4973 the tax applies each year until the excess_contributions are eliminated from the taxpayer’s roth_ira see paschall v commissioner t c pincite sec_4973 defines an excess_contribution to a roth_ira as the excess of the amount contributed over the amount allowable as a contribution b notice_2004_8 2004_1_cb_333 on date the irs issued notice_2004_8 2004_1_cb_333 titled abusive roth_ira transactions in that notice the irs addressed taxpayers’ attempts to avoid limitations on contributions to roth iras it states that the for and the contribution limits for a roth_ira under sec_408a were dollar_figure dollar_figure and dollar_figure respectively see also sec_219 taxpayers aged or older before the close of the taxable_year were entitled to an additional catch-up contribution of dollar_figure in and see sec_219 for and contributions by joint filers were phased out completely at a modified agi of dollar_figure transactions generally involve an individual who owns a preexisting business a roth_ira maintained for that individual and a corporation of which substantially_all the shares are owned or acquired by the roth_ira roth_ira corporation the notice describes typical fact patterns to include arrangements between the roth_ira corporation and the individual or his preexisting business that have the effect of transferring value to the roth_ira corporation comparable to a contribution to the roth_ira id notice_2004_8 supra also states that the irs will challenge the purported tax benefits resulting from such transactions id it states that in addition to any other possible tax consequences the amount treated as a contribution is subject_to the excise_tax under sec_4973 id the notice identifies these transactions as well as substantially_similar transactions as listed transactions for the purposes of sec_1_6011-4 income_tax regs id c b pincite c substance over form generally the substance and not the form of a transaction determines its tax consequences 293_us_465 58_tc_854 aff’d 513_f2d_824 9th cir where a series of transactions taken as a whole shows either that the transactions are shams or that the transactions have no purpose substance or utility apart from their anticipated tax consequences the transactions are not recognized for federal tax purposes 364_f2d_734 2d cir aff’g 44_tc_284 see also 324_us_331 the parties agree that a roth_ira may own an interest in an entity that may be recognized as a legitimate business_entity for federal tax purposes however in these cases the preponderance of credible_evidence compels a finding that the resulting transfers from strategies of the delphi payments to bevco were nothing more than a mechanism for transferring value to the roth_ira the subcontract agreement did not change the services provided to delphi and petitioner continued to do all of the work as he had done before the contract was put in place and after the payments were made to bevco accordingly for the reasons laid out in greater detail below the court finds that the amounts transferred from strategies to bevco constituted excess_contributions to petitioner’s roth_ira repetto v commissioner tcmemo_2012_168 in repetto the court used the substance_over_form_doctrine to reach a similar holding repetto also dealt with an abusive roth_ira transaction similar to that described in notice_2004_8 supra in repetto the taxpayers also opened roth iras with a dollar_figure contribution to each roth_ira and then directed those roth iras to purchase of the shares of two newly organized corporations the taxpayers’ preexisting s_corporation then contracted with one of the roth_ira corporations to provide services in exchange for cash payments the taxpayers were the sole employees and directors of the new corporation owned by the roth_ira and performed these purported services for the s_corporation on the roth_ira corporation’s behalf the court held that in substance the service agreement between the roth_ira corporation and the preexisting s_corporation was nothing more than a mechanism for transferring value to the roth_ira the court found that the services performed by the roth_ira corporation were services that had been previously performed by the preexisting s_corporation that there was an absence of normal business dealings between the preexisting s_corporation and the roth_ira corporation and that payments made by the preexisting s_corporation to the roth_ira corporation lacked substance accordingly the court held that the payments from the preexisting s_corporation to the roth_ira corporation were essentially contributions to the taxpayers’ roth iras and that the taxpayers consequently were liable for excise_tax under sec_4973 the taxpayers also created an additional service_contract to facilitate payments between the two new corporations owned by their respective roth iras that portion of the case is not relevant to the discussion of these cases petitioner argues that repetto is distinguishable because there the roth_ira corporation created by the taxpayers issued dividends to their respective roth iras petitioner asserts that because bevco never issued any dividends to his roth_ira no excess_contributions were made petitioner’s argument however is misguided while it is true that the roth_ira corporation in repetto issued dividends to the taxpayers’ roth iras the case did not turn on this fact in its holding the court did not limit the construed excess_contributions to the amounts paid as dividends but rather found that all of the payments made by the preexisting s_corporation to the roth_ira corporation were excess_contributions to wit the court stated on these facts we find that the agreements and the payments made pursuant thereto were designed to permit and permitted the repettos to make excess_contributions to the roth iras through the disguised service payments repetto v commissioner slip op pincite these cases are substantially_similar to repetto all of the services petitioner performed purportedly on behalf of bevco had been previously performed by petitioner on behalf of strategies during the years at issue petitioner performed all the sales and consulting work covered under strategies’ contract with delphi since petitioner was the only person performing the services the transfer of payments between strategies and bevco had no substantive effect on the manner in which strategies fulfilled its contract obligations with delphi furthermore delphi was unaware of bevco’s existence as it continued to execute yearly contracts with strategies and make all contractual payments to strategies additionally as in repetto there was a complete lack of normal business dealings between strategies and bevco the terms of the initial subcontracting agreement effective date dictated that strategies was to pay bevco of the revenue received from delphi petitioner asserts that this division is based on the approximate time he spent performing nontraining consulting services on behalf of bevco the court disagrees with this assertion for several reasons first this contract was not renewed beyond the initial term of months additionally even if the agreement survived as an oral renewal it was not strictly adhered to when strategies took the entire delphi contract payment of dollar_figure and transferred it to bevco in both date and further bevco never kept any accounting of the specific work it performed in relation to the delphi contracts bevco never sent invoices to strategies detailing what it did in exchange for the payments nor did it keep any records as to what services it had performed and when in addition petitioner did not respect bevco’s business checking account when he continued to move funds between strategies and his personal accounts without the appearance of contemporaneous recordkeeping in addition to bevco’s lack of adequate_records there were inconsistencies with respect to administration during the years at issue petitioner’s administrative assistant was as an independent_contractor for strategies also during the same time she performed all of the administrative services petitioner required for his services to the contracts executed with delphi this means that petitioner’s assistant while an independent_contractor for strategies performed all of her general duties for petitioner without any regard to whether he was operating on behalf of strategies or bevco petitioner’s administrative assistant was unaware that petitioner was operating as bevco and thought that bevco was a retirement_plan for petitioner--which was what she was told when she was asked to become a shareholder in bevco moreover bevco never had a dedicated address email account or phone line and the record does not suggest that bevco ever attempted to market itself to any other clients beyond strategies asset protection petitioner argues that the subcontracting agreement between strategies and bevco should be respected as substantive because it served the legitimate business_purpose of protecting strategies’ assets from an anticipated lawsuit by mh as evidence of this legitimate purpose petitioner relies on a threatening letter written by mh in and the unsupported assertion that delphi wrote a check directly to bevco supposedly to shield the payment from mh however petitioner terminated bevco in date and continued to do business with delphi as strategies furthermore petitioner’s assertion that delphi wrote a check directly to bevco is incorrect petitioner claims that there is a copy of this check in the evidentiary record however the cited exhibit actually contains copies of bevco’s bank records that specifically indicate that the amount in question was transferred from strategies to bevco the court finds that petitioner’s argument--largely unsupported by any evidence beyond self-serving testimony--lacks credibility despite petitioner’s claim that the agreements and transfers between bevco and strategies served the legitimate purpose of asset protection petitioner continued to contract directly between strategies and delphi furthermore the payments issued by delphi all went directly to a strategies bank account it was only after these amounts were received and negotiated by strategies that they were transferred to bevco hellweg v commissioner tcmemo_2011_58 petitioner also argues that the instant case is more similar to hellweg than it is to repetto in hellweg the taxpayers owned an s_corporation the taxpayers established roth iras and the roth iras formed a domestic_international_sales_corporation disc that entered into a commission agreement with the s_corporation each roth_ira subsequently contributed its ownership_interest in the disc to a c_corporation in exchange for all of that corporation’s unissued stock because of the disc’s tax treatment the c corporations reported and paid applicable federal_income_tax resulting from the commission fees generated by the disc each c_corporation then distributed some amount as a dividend to the roth_ira shareholder the commissioner determined that the transaction resulted in excess_contributions to a roth_ira subject_to sec_4973 excise_tax however the commissioner made neither adjustments for federal_income_tax purposes nor adjustments for reallocation of income the court held that the transactions had to be treated consistently for sec_4973 excise_tax and income_tax purposes the court stated that because the commissioner made no sec_482 adjustment that would result in distributions from the s_corporation to the taxpayers for income_tax purposes the commission payments could not be treated as excess_contributions to the taxpayers’ roth iras here the court is presented with a different set of adjustments in the notices of deficiency although respondent did not specifically make a sec_482 reallocation the reallocation of income to strategies served essentially the same purpose the use of a sec_482 adjustment was not necessary because the income was paid directly from delphi to strategies and incorrectly reported on bevco’s return and not reported by strategies for this determination among others demonstrates that there were income_tax adjustments for that were consistent with respondent’s excise_tax adjustments in repetto the taxpayers made a similar argument that the commissioner failed to treat that transaction with consistency for sec_4973 excise_tax and income_tax purposes the court noted that although the commissioner did not make a sec_482 adjustment he disallowed the business_expense deductions the s_corporation claimed for its payments to the roth_ira corporation holding that was sufficient to demonstrate consistency and distinguish the case from hellweg respondent made similar determinations with respect to bevco and strategies respondent essentially determined that amounts transferred from strategies to bevco were income for reporting purposes of strategies for a taxpayer cannot avoid tax on income he earns by assigning it to another taxpayer see 281_us_111 therefore the delphi payment was income to strategies resulting in a distribution from petitioner’s wholly owned s_corporation to petitioner which he failed to report on his income_tax return for as in repetto the court finds that respondent has demonstrated adequate consistency such that these cases are distinguishable from hellweg however respondent did not make a similar determination for the determination was limited to the adequate documentation of travel and meals and entertainment_expenses of strategies strategies reported the delphi income on its form 1120x and respondent did not determine additional income for strategies for calculation of the excise_tax under sec_4973 as stated above sec_4973 imposes for each taxable_year an excise_tax of for excess_contributions computed on the lesser_of the amount of the excess_contributions and the value of the ira account as of the end of the taxable_year calculating the excise_tax under sec_4973 therefore requires calculating the excess_contributions made calculating the roth ira’s value at yearend and calculating the excise_tax on the lesser_of the two prior calculations because of the definition of an excess_contribution the excise_tax will continue to accrue on an excess_contribution for each year that it remains within the roth_ira sec_4973 as discussed above the transfers between strategies and bevco were in substance merely a mechanism for transferring value into petitioner’s roth_ira as such strategies’ transfers to bevco should properly be considered contributions to petitioner’s roth_ira petitioner argues that he made no contributions to his roth_ira beyond the initial contribution used to fund the roth_ira because bevco never issued any dividends and the value of the roth_ira should be the same amount as tasc reported on form_5498 that being dollar_figure however petitioner’s argument is unpersuasive see paschall v commissioner t c pincite much like what the court found in repetto all of strategies’ payments to bevco were excess_contributions a excess_contributions generally sec_4973 defines an excess_contribution to a roth_ira as the excess of the amount contributed over the amount allowable as a contribution respondent on brief reduced petitioner’s excess_contributions and the court will treat the difference as a concession by respondent the record reflects that strategies transferred payments from the delphi contract to bevco at the direction of petitioner for the benefit of his roth_ira for and therefore after accepting respondent’s concessions the court concludes that for purposes of sec_4973 petitioner had excess_contributions respondent allowed reductions from petitioner’s excess_contribution for the maximum allowable contribution to a roth_ira for and under sec_4973 for and petitioner had prior year excess_contributions reflected in the value of the roth_ira in b valuation of the roth_ira necessary to the calculation of excise_tax under sec_4973 is the yearend value of the roth_ira in the notices of deficiency because bevco’s stock was the only asset in petitioner’s roth_ira respondent determined the yearend values of the roth_ira were equal to the gross_receipts reported by bevco on its corporate tax returns accordingly respondent determined that the yearend value of petitioner’s roth_ira for was the sum of bevco’s gross_receipts for its fiscal years ending date and respondent also determined that the yearend value of petitioner’s roth_ira for was the sum of bevco’s gross_receipts for its fiscal years ending date and respondent argues that his determinations are presumptively correct and that petitioner has failed to introduce any relevant evidence to satisfy his burden_of_proof with respect to the yearend values of his roth_ira petitioner has argued that bevco’s stock has no value in that bevco was a one-man service corporation set up to provide consulting services or that the value was no more than what was reported by tasc on form_5498 dollar_figure petitioner’s assertions are similar to the failed arguments made by the taxpayer in paschall that the excise_tax should be based only on the dollar_figure initial contribution to his roth_ira to purchase the corporate stock petitioner has failed to present any relevant evidence to satisfy his burden_of_proof that respondent’s use of bevco’s reported gross_receipts do not accurately reflect the value of his roth_ira the court agrees with respondent that petitioner has failed to satisfy his burden_of_proof with respect to the yearend value of petitioner’s roth_ira the court finds that petitioner’s excess_contributions as calculated under sec_4973 are less than the yearend values of his roth_ira for and and the excess_contributions or prior year excess_contributions as the lesser_of the two calculations should be used to calculate the excise_tax iii strategies’ gross_receipts sec_61 defines gross_income as all income from whatever source derived including compensation_for services such as wages salaries and bonuses see also sec_1_61-2 income_tax regs it is also well established that income is taxed to the person who earns it and a taxpayer cannot avoid income by assigning it to another taxpayer 337_us_733 lucas v earl u s pincite strategies received dollar_figure from delphi for the annual payment was received pursuant to a written consulting agreement between strategies and delphi and delphi issued the payment to strategies under the terms of that contract it is therefore clear that the dollar_figure payment was gross_income to strategies for petitioner argues that strategies did not err in failing to include the dollar_figure from delphi in gross_receipts on its form_1120s for petitioner asserts that both he and bevco paid tax on the proportional amounts received and that in the end no tax savings resulted from the omission petitioner’s position is predicated on the notion that any of the revenue strategies received from delphi that was later paid to bevco should not be taxable_income to strategies however as discussed above the court finds that the substance of the subcontract agreement or any other transfers between strategies and bevco was that it was merely an instrument for transferring value to petitioner’s roth_ira in furtherance of a transaction that is substantially_similar to the listed_transaction in notice_2004_8 supra strategies and delphi had a contract that required the sole shareholder to provide substantial personal services and in return delphi annually paid strategies dollar_figure on their contract to include payment in accordingly strategies had additional unreported gross_receipts of dollar_figure in iv strategies’ business_expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business see eg 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_274 requires stricter substantiation for travel meals and certain listed_property such as passenger automobiles see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date section d provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statements the amount time and place and business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 sec_1 5t c temporary income_tax regs fed reg date on its form_1120s for strategies claimed deductions for travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure following the audit related to these cases respondent allowed a deduction for an additional dollar_figure of travel_expenses substantiated by strategies’ canceled checks bringing the total to dollar_figure this amount consisted of travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure as of his reply brief respondent has also conceded an additional dollar_figure of travel_expenses for increasing the substantiated amount to dollar_figure on its amended form_1120s for strategies claimed deductions for travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure while the audit resulted in a substantial increase in the deduction for travel_expenses allowed for it resulted in a net decrease of dollar_figure for meals and entertainment_expenses respondent discovered during this proceeding that a typographical error in the audit preparation reflected a check written on date of dollar_figure versus the correct amount of dollar_figure--a difference of dollar_figure during the audit strategies was able to substantiate expenses of only dollar_figure for consisting of dollar_figure in travel_expenses and dollar_figure in meals and entertainment_expenses accordingly respondent disallowed deductions for travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure for petitioner claims in his brief that he previously provided proof of his expense charges via american express to respondent and that such proof in combination with the extensive travel itineraries he provided at trial is sufficient to substantiate all of his travel and meals and entertainment_expenses petitioner makes no other argument with respect to these expenses nor does he make any attempt to identify or account for these disallowed expenses that he has purportedly substantiated petitioner is a sophisticated businessman and has indeed submitted extensive records of his travel in the form of travel calendars and trip-specific itineraries these records detail the dates locations of travel and business purposes of his various trips however these travel records on their own do not substantiate the expenses as they do not show the amounts of the expenses nor that such expenses were actually paid respondent has allowed deductions for petitioner’s travel and meals and entertainment_expenses to the extent petitioner has substantiated the amounts through his american express charges and the production of canceled checks written on strategies’ checking account for petitioner produced checks written to american express totaling dollar_figure for petitioner produced an additional checks totaling dollar_figure respondent has allowed exactly those amounts as deductions for and petitioner has made no attempts to provide the court with evidence of any other_payments for travel and meals and entertainment_expenses with the heightened substantiation requirements under sec_274 and the lack of additional documentation of the reported business_expenses petitioner has failed to show that he is entitled to any deductions beyond those already allowed by respondent v form_5329 and sec_6651 addition_to_tax failure_to_file a tax_return on the date prescribed leads to a mandatory addition_to_tax unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect sec_6651 for each month the return is late an addition_to_tax equal to of the amount of tax required to be shown on the return shall be imposed not exceeding of the aggregate id under sec_7491 the commissioner has the burden of production to show that the imposition of an addition_to_tax under sec_6651 is appropriate the burden of proving reasonable_cause and lack of willful neglect falls on the taxpayer rule a 469_us_241 taxpayers are required to file a form_5329 for each year they have excess_contributions to an ira see paschall v commissioner t c pincite a form_5329 is also required if a taxpayer has excess_contributions from prior years a form_5329 is a tax_return within the meaning of sec_6011 and the failure_to_file a form_5329 when a taxpayer has an excess_contribution or a prior year excess_contribution can result in the imposition of an addition_to_tax under sec_6651 id repetto v commissioner tcmemo_2012_168 a form_5329 may be filed as an attachment to an income_tax return or as a separate_return see sec_301_6058-1 and proced admin regs the court has found that petitioner made excess_contributions to his roth_ira for and had prior year excess_contributions reflected in the value of the roth_ira in petitioner has stipulated that he did not file a form_5329 for either of the years at issue petitioner has not alleged that such failure_to_file was due to any reasonable_cause and not due to willful neglect accordingly to wit petitioner’s only argument is that he did not make excess_contributions to his roth_ira for the years at issue and therefore is not liable for any additions to tax petitioner is liable for the addition_to_tax under sec_6651 for and vi sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax on taxpayers for their failure to timely pay the amount of tax shown on a return a substitute for return prepared by the commissioner under sec_6020 is treated as a return filed by the taxpayer for purposes of sec_6651 sec_6651 see also eg 127_tc_200 aff’d 521_f3d_1289 10th cir respondent has the burden to prove that substitutes for returns satisfying the requirements of sec_6020 were submitted see 120_tc_163 gleason v commissioner tcmemo_2011_154 a return for sec_6020 purposes must contain sufficient information from which to compute the taxpayer’s tax_liability spurlock v commissioner tcmemo_2003_124 respondent has produced such information for forms with respect to and and thus has met his burden petitioner has failed to pay the amounts shown on the substitutes for returns respondent issued for forms petitioner once again does not argue that his failure to timely pay was due to reasonable_cause and not due to willful neglect accordingly petitioner is liable for the addition_to_tax under sec_6651 for and vii sec_6662a penalty sec_6662a provides if a taxpayer has a reportable_transaction_understatement for any taxable_year there shall be added to the tax an amount equal to of the amount of such understatement the penalty applies to any item that is attributable to any listed_transaction or any reportable_transaction if a significant purpose of the transaction is the avoidance or evasion of federal_income_tax sec_6662a the penalty is increased from to of the amount of the understatement if the disclosure requirements of sec_6664 requiring disclosure in accordance with the regulations under sec_6011 are not met sec_6662a sec_6664 provides a defense to sec_6662a if the taxpayer acted with reasonable_cause and in good_faith however this defense is unavailable in situations where the increased penalty applies see sec_6664 a listed_transaction as defined in sec_6707a is a transaction that is the same as or substantially_similar to one of the types of transactions that the commissioner has determined to be a tax_avoidance transaction and has identified in a written notice regulation or other published guidance as a listed_transaction 133_tc_431 respondent contends that the transaction petitioner engaged in is the same as or similar to the listed_transaction identified in notice_2004_8 supra the regulations define the term substantially_similar as any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy sec_1 c income_tax regs the goal in the transactions described in notice_2004_ supra and the transaction petitioner executed is to avoid the limitations on contributions to a roth_ira furthermore the transaction described in the notice is factually similar to the transaction at issue involving an individual with a preexisting business a new roth_ira for that individual and a new roth_ira corporation to which value from the preexisting business is transferred considering all the facts and circumstances the transaction petitioner executed is substantially_similar to that described in notice_2004_8 supra in addition petitioner failed to comply with the disclosure requirements of sec_6011 and its accompanying regulations therefore petitioner is liable for the increased penalty generally sec_6662a applies to any item which is attributable to any listed_transaction sec_6662a for respondent’s notice_of_deficiency determined that the schedule e adjustments of dollar_figure were attributable to the transaction in question these amounts included unreported gross_receipts from strategies of dollar_figure and the allowance and disallowance of certain deductions resulting in a net dollar_figure increase in income respondent contends that the dollar_figure of unreported gross_receipts is clearly attributable to the listed_transaction discussed above the court agrees the effect of that transaction was to shift value away from strategies petitioner’s wholly owned s_corporation and into bevco a company owned by petitioner’s roth_ira the underreporting of income by strategies is directly attributable to this scheme respondent also asserts that the allowance and disallowance of certain deductions for are not attributable to the listed_transaction and the proper amount subject_to the penalty under sec_6662a should be the full dollar_figure however since respondent did not seek an increased sec_6662a penalty beyond the amount attributable to the dollar_figure set forth in the notice_of_deficiency he has conceded the difference respondent has also conceded the sec_6662a penalty for because none of the amounts determined in the notice_of_deficiency are attributable to the listed_transaction in question accordingly petitioner is liable for the penalty under sec_6662a for but only on the original amount reflected in the notice_of_deficiency the court has considered all arguments the parties have made and to the extent not discussed herein we find that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
